           Case 2:21-cv-00624-MMD-NJK Document 19 Filed 05/17/21 Page 1 of 2




 1   Kelly A Evans, Esq.
     Nevada Bar No. 7691
 2   Chad R. Fears, Esq.
 3   Nevada Bar No. 6970
     EVANS FEARS & SCHUTTERT LLP
 4   6720 Via Austi Parkway, Suite 300
     Las Vegas, NV 89119
 5   Telephone (702) 805-0290
     Facsimile (702) 805-0291
 6
     Email: kevans@efstriallaw.com
 7   Email: cfears@efstriallaw.com

 8   Craig N. Killen, Esq. (Pro Hac To Be Filed)
     NELSON MULLINS RILEY & SCARBOROUGH LLP
 9   310 South College St., Suite 2300
     Charlotte, NC 28202
10   Telephone: (704) 417-3127
     Facsimile: (803) 255-9831
11   Email: craig.killen@nelsonmullins.com
12   Attorneys for Defendant
     Synergy CHC Corp.
13
                                    UNITED STATES DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15
16    TROVE BRANDS, LLC d/b/a THE                          CASE NO.: 2:21-CV-00624-MMD-NJK
      BLENDERBOTTLE COMPANY, a Utah
17    limited liability company,
                                                           JOINT STIPULATION AND ORDER
18                     Plaintiff,                          FOR EXTENSION OF TIME FOR
                                                           DEFENDANT SYNERGY CHC CORP.
19             vs.                                         TO RESPOND TO COMPLAINT

20    SYNERGY CHC CORP. d/b/a FLAT                         (FIRST REQUEST)
      TUMMY CO., a Nevada corporation,
21
                       Defendant.
22
23          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant Synergy CHC

24   Corp. and Plaintiff Trove Brands LLC, through their respective counsel, that the time for Defendant

25   to respond to the Complaint is extended for 30 days, up to and including June 16, 2021. The parties

26   intend to use this time to explore the possibility of an early settlement. This is the first such request

27   by the parties.

28   ///


                                                          1
           Case 2:21-cv-00624-MMD-NJK Document 19 Filed 05/17/21 Page 2 of 2




 1          Accordingly, for good cause showing, the parties have agreed to an extension of time, up to

 2   and including June 16, 2021, for Defendant Synergy CHC Corp. to respond to the Complaint.

 3          Dated this 17th day of May, 2021.

 4

 5    EVANS FEARS & SCHUTTERT LLP                         KNOBBE, MARTENS, OLSON & BEAR, LLP

 6

 7

 8    By: /s/ Chad R. Fears                               By:    /s/ Nicole R. Townes
          Kelly A Evans, Esq.                                   Paul A. Stewart, Esq.
 9        Nevada Bar No. 7691                                   (admitted pro hac vice)
10        Chad R. Fears, Esq.                                   Ali S. Razai, Esq.
          Nevada Bar No. 6970                                   (admitted pro hac vice)
11        6720 Via Austi Parkway, Suite 300                     Nicole R. Townes, Esq.
          Las Vegas, NV 89119                                   (admitted pro hac vice)
12        Telephone (702) 805-0290                              2040 Main Street, Fourteenth Floor
          Facsimile (702) 805-0291                              Irvine, CA 92614
13
          Email: kevans@efstriallaw.com                         Telephone (949) 760-0404
14        Email: cfears@efstriallaw.com                         Facsimile: (949) 760-9502
                                                                Email: paul.stewart@knobbe.com
15        Craig N. Killen, Esq.                                 Email: ali.razai@knobbe.com
          (Pro Hac To Be Filed)                                 Email: nicole.townes@knobbe.com
16        NELSON MULLINS RILEY &
          SCARBOROUGH LLP                                       F. Christopher Austin, Esq.
17        310 South College St., Suite 2300                     WEIDE & MILLER, LTD.
          Charlotte, NC 28202                                   10655 Park Run Drive, Suite 100
18        Telephone: (704) 417-3127                             Las Vegas, NV 89144
          Facsimile: (803) 255-9831
19        Email: craig.killen@nelsonmullins.com                 Telephone: (702) 382-4804
                                                                Facsimile: (702) 382-4805
20
          Attorneys for Defendant Synergy
          CHC Corp.                                             Attorneys for Plaintiff Trove Brands, LLC
21

22
                                                  ORDER
23
            IT IS SO ORDERED.
24
                                                 _____________________________________
25                                                UNITED STATES DISTRICT COURT JUDGE/
                                                  UNITED STATES MAGISTRATE JUDGE
26

27                                                        May 18, 2021
                                                 DATED: _______________________________
28
                                                 CASE NO.: 2:21-cv-00624-MMD-NJK
                                                      2
